DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
2.	No status identifier is provided for claims, other than those (1 – 3, 10, 11, 15, 23) cancelled in the amendment.  Per MPEP 714, in addition to annotations, the status of all claims will be reflected with the use of one of the following identifiers: 
(original);
(currently amended);
(previously presented);
(canceled);
(withdrawn);
(new); 
(not entered);
(withdrawn – currently amended).

Response to Arguments
3.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Prior objection to language recited in the claim is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 7, 9, 12 – 14, 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmyer (2012/0304600) in view of Mao et al. (2014/0234891; hereinafter Mao).

Regarding claim 7, Bellmyer discloses a method to facilitate the collecting and preserving a specimen (Method [0013] for preserving specimen for use in the future [0002]), the method comprising the steps of: 
providing a collection card (Figure 3) with inner (Comprising 1, 3) and outer (Comprising 2) layers laminated to each other ([0020], [0021]: Secured with adhesive); 
removing a first portion of the inner layer (Comprising 3) to expose an adhesive on a first portion of the outer layer ([0022]: Adhesive remaining on laminate, after liner removal; Figure 4 illustrating state following liner removal); 
positioning the specimen between a second portion (Comprising 5 of Figures 1, 2, 4) of the inner layer (Comprising 1) and the first portion of the outer layer (Portion of 2 in Figure 4, opposite 1A); and 
folding the first portion of the outer layer (Portion of 2 opposite 1A) over the second portion of the inner layer (Comprising 1) so as to capture the specimen therebetween (Figure 5; folding [0018] secures specimen in opening [0025]); 
removing a first portion of the collection card including a first portion of the specimen (List of items preserved for later removal [0013] including specimen [0002]) captured (Within 5 of Figures 1, 2, 4) between the first portion of the outer layer (Figure 4: Portion of 2, opposite 1A) and the second portion of the inner layer (Comprising 1) from the collection card to allow for analysis on the first portion of the specimen [0013].
Bellmyer does not explicitly disclose the method further comprising retaining a second portion of the collection card including a second portion of the specimen captured between the first portion of the outer layer and the second portion of the inner layer for future analysis.

In the same field of endeavor, Mao discloses sample collection [0001] using laminated card structure [0060] with storage spots / receiving regions ([0016]; Figure 7) each perforated for separation [0051] or otherwise capable of removal from the card by cutting with knife or scissors and tested [0056].  Removal of a storage spot by having been “...punched...” from the card, is posed as an alternative to storage spots having been “...retained...” for future testing [0074].  One having ordinary skill in the art would discern that a storage spot having been retained, is not removed from the card.  An expanded range of sample types may be accommodated [0062] – [0064] in locations of the card that are easily detached [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Bellmyer to be modified as further comprising retaining a second portion of the collection card including a second portion of the specimen captured between the first portion of the outer layer and the second portion of the inner layer for future analysis, in view of the teaching of Mao, to accommodate more sample types that may be easily individually removed.

Regarding claim 4, Bellmyer in view of Mao discloses the method of claim 7.  Bellmyer discloses the method wherein the second portion of the inner layer (Comprising 1 of Figures 3, 4) is bound to the second portion of the outer layer (Portion of 2 in Figure 4, opposite 1A transitioning by fold into configuration of Figure 5) by the adhesive ([0024]: “...laminate 2, still containing adhesive, is then folded around the substrate 1 until it comes into contact with and is adhesively secured to the first side 1A of the substrate 1...”).

Regarding claims 5, Bellmyer in view of Mao discloses the method of claim 7.  Bellmyer discloses the method wherein the first portion of the inner layer (3 of Figure 3) has a non-binding layer of material affixed thereto ([0021]: Liner is not permanently adhered to laminate). 

Regarding claim 6, Bellmyer in view of Mao discloses the method of claim 5.  Bellmyer discloses the method wherein the material is one of silicone and wax ([0021]: e.g. silicon coating).

Regarding claim 9, Bellmyer discloses a method to facilitate the collecting and preserving a specimen (Method [0013] for preserving specimen for use in the future [0002]), the method comprising the steps of: 
providing a collection card ([0002]: Containment device) moveable between a first configuration wherein the collection card is generally flat (Figure 3) and a second configuration (Figure 5), the collection card having inner (Comprising 1, 3) and outer (Comprising 2) layers laminated to each other ([0020], [0021]: Secured with adhesive); 
removing a first portion of the inner layer (Comprising 3) to expose an adhesive on at least a portion of a first portion of the outer layer ([0022]: Adhesive remaining on laminate, after liner removal; Figure 4 illustrating state following liner removal); 
positioning the specimen between a second portion (Comprising 5 of Figures 1, 2, 4) of the inner layer (Comprising 1) and the first portion of the outer layer (Portion of 2 in Figure 4, opposite 1A); and 
folding the collection card to a second configuration (Figure 5; [0018]) wherein first portion of the outer layer (Portion of 2 in Figure 4, opposite 1A) is adjacent the second portion (Comprising 5 of Figures 1, 2, 4) of the inner layer (Comprising 1) so as to capture the specimen therebetween ([0025]: Opening secures specimen between laminate and substrate); 
removing a first portion of the collection card including a first portion of the specimen (List of items preserved for later removal [0013] including specimen [0002]) captured (Within 5 of Figures 1, 2, 4) between the first portion of the outer layer (Figure 4: Portion of 2, opposite 1A) and the second portion of the inner layer (Comprising 1) from the collection card to allow for analysis on the first portion of the specimen [0013].
Bellmyer does not explicitly disclose the method further comprising retaining a second portion of the collection card including a second portion of the specimen captured between the first portion of the outer layer and the second portion of the inner layer for future analysis.
In the same field of endeavor, Mao discloses sample collection [0001] using laminated card structure [0060] with storage spots / receiving regions ([0016]; Figure 7) each perforated for separation [0051] or otherwise capable of removal from the card by cutting with knife or scissors and tested [0056].  Removal of a storage spot by having been “...punched...” from the card, is posed as an alternative to storage spots having been “...retained...” for future testing [0074].  One having ordinary skill in the art would discern that a storage spot having been retained, is not removed from the card.  An expanded range of sample types may be accommodated [0062] – [0064] in locations of the card that are easily detached [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Bellmyer to be modified as further comprising retaining a second portion of the collection card including a second portion of the specimen captured between the first portion of the outer layer and the second portion of the inner layer for future analysis, in view of the teaching of Mao, to accommodate more sample types that may be easily individually removed.

Method claims 12 – 14 are rejected as reciting limitations similar to those recited in method claims 4 – 6, respectively.

Regarding claim 17, Bellmyer discloses a method to facilitate the collecting and preserving a piece of physical evidence (Method [0013] for preserving evidence for use in the future [0002]), the method comprising the steps of: 
providing a collection card ([0002]: Containment device) with inner (Comprising 1, 3 of Figure 3) and outer (Comprising 2) layers laminated to each other ([0020], [0021]: Secured with adhesive); 
removing a first portion of the inner layer (Comprising 3) of the collection card to expose a first portion of the outer layer (Liner removed [0017] exposes laminate beneath [0025]); 
positioning the piece of physical evidence between a second portion (Comprising 5 of Figure 1, 2, 4) of the inner layer (Comprising 1) and the first portion of the outer layer (Portion of 2 in Figure 4, opposite 1A); and 
capturing the piece of physical evidence between a second portion of the inner layer and the first portion of the outer layer (Figure 5; folding [0018] secures object in opening [0025]); 
removing at least a first portion of the piece of physical evidence from the collection card for analysis (List of items preserved for later removal, analysis [0013] including evidence [0002]).

Bellmyer does not explicitly disclose the method wherein when a second portion of the piece of physical evidence is not removed from the collection card, performing the additional step of maintaining the second portion of the piece of physical evidence within a first environment isolated from a second environment external to the collection card.
In the same field of endeavor, Mao discloses sample collection [0001] using laminated card structure [0060] with storage spots / receiving regions ([0016]; Figure 7) each perforated for separation [0051] or otherwise capable of removal from the card by cutting with knife or scissors and tested [0056].  Removal of a storage spot by having been “...punched...” from the card, is posed as an alternative to storage spots having been “...retained...” for future testing [0074].  One having ordinary skill in the art would discern that a storage spot having been retained, is not removed from the card.  Any one of the storage spots occupying an environment of being structurally contiguous with the card before removal, is analogously isolated from the environment occupied by virtue of having been removed.  An expanded range of sample types may be accommodated [0062] – [0064] in locations of the card that are easily detached [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Bellmyer to be modified wherein when a second portion of the piece of physical evidence is not removed from the collection card, performing the additional step of maintaining the second portion of the piece of physical evidence within a first environment isolated from a second environment external to the collection card, in view of the teaching of Mao, to accommodate more sample types that may be easily individually removed.

Regarding claim 18, Bellmyer in view of Mao discloses the method of claim 17.  Bellmyer discloses the method further comprising the steps of: providing an adhesive on at least a portion of the first portion of the outer layer ([0021]: Liner attached to laminate by adhesive); and affixing a non-binding layer of material to the inner surface of the second portion of the inner layer ([0021]: Aforementioned liner does not permanently adhere).

Method claim 19 is rejected as reciting limitations similar to those recited in method claim 6.

Regarding claim 20, Bellmyer in view of Mao discloses the method of claim 18.  Bellmyer discloses the method wherein the adhesive is provided adjacent an outer periphery of the first portion of the outer layer so as to define a boundary of an adhesive-free area on the first portion of the outer layer ([0024]: Portions of laminate covering opening in folded position are void of adhesive).

Regarding claim 21, Bellmyer in view of Mao discloses the method of claim 20.  Bellmyer discloses the method wherein the step of capturing evidence between the second portion of  the inner layer and the first portion of the outer layer includes the step of folding the first portion of the outer layer over the second portion of the inner layer such that the adhesive-free area on the first portion of the outer layer and the second portion of the inner layer define a pocket therebetween, the pocket adapted for receiving the piece of physical evidence therein (Portions void of adhesive in folded configuration [0024] corresponds to hole or opening containing stored/preserved sample [0011]).

Regarding claim 22, Bellmyer in view of Mao discloses the method of claim 17.  Bellmyer discloses the method wherein the step of removing at least the first portion of the piece of physical evidence from the collection card for analysis includes the additional step of removing the first portion of the collection card including a portion of the piece of physical evidence (List of items preserved for later removal [0013] including evidence [0002]) captured (Within 5 of Figures 1, 2, 4) between the second portion of the inner layer (Comprising 1) and the first portion of the outer layer (Figure 4: Portion of 2, opposite 1A) to allow for analysis on the first portion of the piece of physical evidence [0013].


ii.	Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmyer in view of Staymates et al. (2013/0341901; hereinafter Staymates).

Regarding claim 8, Bellmyer discloses a method to facilitate the collecting and preserving a specimen (Method [0013] for preserving specimen for use in the future [0002]), the method comprising the steps of: 
providing a collection card (Figure 3) with inner (Comprising 1, 3) and outer (Comprising 2) layers laminated to each other ([0020], [0021]: Secured with adhesive); 
removing a first portion of the inner layer (Comprising 3) to expose an adhesive on a first portion of the outer layer ([0022]: Adhesive remaining on laminate, after liner removal; Figure 4 illustrating state following liner removal); 
positioning the specimen between a second portion (Comprising 5 of Figures 1, 2, 4) of the inner layer (Comprising 1) and the first portion of the outer layer (Portion of 2 in Figure 4, opposite 1A); and 
folding the first portion of the outer layer (Portion of 2 opposite 1A) over the second portion of the inner layer (Comprising 1) so as to capture the specimen therebetween (Figure 5; folding [0018] secures specimen in opening [0025]). 

Bellmyer does not explicitly disclose the method wherein the step of positioning the specimen between the second portion of the inner layer and the first portion of the outer layer includes the additional steps of: affixing the first portion of the outer layer to a surface over a powder adhered to a fingerprint on the surface such that the powder adheres to the first portion of the outer layer; and removing the first portion of the outer layer from the surface with the powder adhered thereto.
In the same field of endeavor, Staymates facilitates lifting latent prints from fingers [0010] and other body parts [0019] present on a surface (110 of Figure 2) by the application of powder to the surface comprising said fingerprint [0038] and subsequently (Figure 2) bringing the substrate’s (20) collection face [0010] in contact with the print (100), lifting the substrate from the surface with print retained (Figure 3A) and disposing a protective layer (40a) over the retained fingerprint (100).  This system of capture is sufficiently robust to preserve sample integrity, withstanding harsh latter forms of analysis [0022].
Bellmyer does not explicitly describe implementation for the capture of fingerprints.  However, at least Bellmyer’s discussion of samples, specimen and crime scene evidence [0002] seems to similarly align with Staymate’s intended implementation at a crime scene or laboratory [0021].  At least for this reason, Bellmyer stands to benefit from the proposed modification.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Bellmyer to be modified wherein wherein the step of positioning the specimen between the second portion of the inner layer and the first portion of the outer layer includes the additional steps of: affixing the first portion of the outer layer to a surface over a powder adhered to a fingerprint on the surface such that the powder adheres to the first portion of the outer layer; and removing the first portion of the outer layer from the surface with the powder adhered thereto, in view of the teaching of Staymates, to better preserve captured samples with a more robust form of containment.

Method claim 16 is rejected as reciting limitations similar to those recited in method claim 8.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621